Appeal Dismissed and Memorandum Opinion filed February 18, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00823-CV


                        STACIE SANCHEZ, Appellant

                                        V.

           KROGER TEXAS, L.P. AND HENPIL, INC., Appellees

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-31712


                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed June 11, 2020.
Appellant filed a timely motion to reconsider in the trial court on July 13, 2020.
Appellant’s notice of appeal was filed on December 11, 2020.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a). Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Texas Rule of Appellate
Procedure 26.1, but within the 15-day grace period provided by Rule 26.3 for filing
a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26). Appellant’s notice of appeal was
not filed within the 15-day period provided by Texas Rule of Appellate Procedure
26.3.

        On January 25, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

        We dismiss the appeal.



                                        PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Poissant.




                                           2